Wilkins, J.
(dissenting). The court reaches out to grasp a nonissue, one not argued by the parties before us and one not relied on by the judge who declined to act on the motion of the Department of Probation (department) to vacate the order of expungement. The department was not a party to the criminal proceeding and thus had no right to appeal from the order. The court does not say why the department was bound by the order and thus, at its peril, failed to appeal seasonably. No appeal period exists or is needed in these circumstances.
I would decide this case on the merits for the reasons given by the court. The court’s dismissal of the appeal results in the expungement of a record in the judicial department that all justices participating in this case agree should not be expunged, but need only be sealed.